 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 TAUNYA DONAHOE, et al.,                              Case No. 1:21-cv-00066 NONE JLT

12                  Plaintiffs,                         ORDER AFTER NOTICE OF
                                                        SETTLEMENT
13           v.
                                                        (Doc. 34)
14 SIERRA PACIFIC MORTGAGE
   COMPANY, INC., et al.,
15
              Defendants.
16

17           The plaintiffs have notified the Court that they have settled the action in total. (Doc. 34)

18 Thus, the Court ORDERS:

19           1.     No later than July 23, 2021, the plaintiff SHALL file a stipulated dismissal of the

20 action.

21

22

23 IT IS SO ORDERED.

24     Dated:      May 21, 2021                             _ /s/ Jennifer L. Thurston
25                                                CHIEF UNITED STATES MAGISTRATE JUDGE

26
27

28
